DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 2/28/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/31/2021 listed below have been reconsidered as indicated:
a)	The objection to the drawings is withdrawn in view of the replacement sheets submitted.

b)	The objection of specification is withdrawn in view of the amendments related to trade names or marks usage.

c)	Any objections and/or rejections of claims 4, 32 and 38 are withdrawn as being rendered moot in view of the cancellation of the claims.

d)	The objections of claims 1, 33 and 38 are withdrawn in view of the amendments to the claims.

e)	The rejections of claims 10-11, 30 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims and the Remarks (p. 13).

f)	The rejection of claim(s) 33 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (US 2016/0017419 A1) are withdrawn in view of the amendments to claim 33.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim appears to have had the period at the end of the claim deleted.  Appropriate correction is required.

Claim Interpretation
	Claim 6 recites the term “DMRs” in a parenthetical. The term is interpreted as being an abbreviation for “Differentially Methylated Regions”.

	Claim 25 states a purpose for adding a second amount of control DNA to the sample. The claim is broadly interpreted as encompassing any step in which control DNA is added at any point of the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 5-11, 21 and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
	Claims 1-3, 5-11, 21, 25-31 recite the following steps:
	“computer processing the plurality of sequencing reads to obtain a methylation profile of said subject” (claim 1);

	“comparing said methylation profile of said subject to a reference methylation profile using a machine-learning derived classifier” (claim 3);
	
	“the classifier is an elastic net classifier, lasso, support vector machine, random forest, or neural network” (claim 5);
	
	claim 6 further describes the comparing step of claim 3;

	claim 7 further describes the comparing step of claim 6;

	claim 8 further describes the comparing step of claim 7;

	“identifying the presence of DNA form cancer cells further includes identifying the cancer cell tissue of origin” (claim 26);

	claim 27 further describes the identifying of claim 26;

	claims 30-31 further describe the computer processing step (e) of claim 1.

The above steps are abstract ideas as they encompass purely mental activity and/or statistical analysis relying on algorithms. The step of comparing the sequences to control sequences broadly encompasses comparing the nucleotide present a single position or 5 positions between two sequences. The size of the sequence and the size of the set of controls are not meaningful limited and broadly encompasses a control as a single sequence. Thus, the step broadly encompasses analyzing and comparing a limited amount of data that could easily be considered mentally. The identifying steps broadly encompasses making a determination based on the comparison, which given the limited amount of data to be considered by the claim may be performed in a purely mental manner.
	While the claim specifies, “computer processing the plurality of sequencing reads to obtain a methylation profile of subject”, the claim does not specify any particular software elements or algorithm elements that are required as part of the claimed method. The size of the methylation profile of the subject is not defined and broadly encompasses a profile of a single CpG site, a genomic locus, a genomic region or the entire genome. The claim is merely stating the above concepts are performed on a generic computer, using it as a tool to perform the concepts. 
	The above steps are abstract ideas as they encompass purely mental activity absent the recitation “computer processing”. While the claim states the method has a step of “computer processing”, the claim does not limit the computer to a particular type of computer and thus, reads on a general-purpose computer.
	This judicial exception is not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available techniques that are well-known and used in a conventional manner. Furthermore, the instant specification describes the use of techniques for obtaining a sample and sequencing the nucleic acids in the sample that were previously known (p. 8). The specification describes the use of a known MeDIP-seq protocol, citing the Taiwo reference that is of record (p. 22).

	Claim 33 recites the following steps:
	“computer processing said methylation profile with a reference methylation profile to identify cancer subtype and cancer cell tissue of origin in the subject”.

The above steps are abstract ideas as they encompass purely mental activity. 
	While the claim specifies, “computer processing said methylation profile with a reference methylation profile to identify cancer subtype and cancer cell tissue of origin in the subject”, the claim does not specify any particular software elements or algorithm elements that are required as part of the claimed method. The size of the methylation profile of the subject is not defined and broadly encompasses a profile of a single CpG site, a genomic locus, a genomic region or the entire genome. The claim is merely stating the above concept is performed on a generic computer, using it as a tool to perform the concepts. 
	The above steps are abstract ideas as they encompass purely mental activity absent the recitation “computer processing”. While the claim states the method has of “computer processing”, the claim does not limit the computer to a particular type of computer and thus, reads on a general-purpose computer.
	This judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require any tangible step, such as an assaying step or obtaining of a sample. The steps broadly read on receiving and analyzing data to reach a determination.

Response to the traversal of the 101 rejections
The Remarks argue no evidence was provided regarding the amounts of DNA filler added regarding it being routine, conventional and/or well-understood (p. 14).
The instant specification acknowledges the disclosed method relied upon the known Taiwo MeDIP-seq assaying (p. 18 and 22). The Taiwo reference teaches amounts of filler and control DNAs encompassed by the claims as described below. Thus, instant specification is deemed to demonstrate the routine, conventional and/or well-understood aspects of “filler DNA”.

The Remarks argue there is no evidence that it was routine and conventional to perform an assay claimed starting with cell-free DNA (p. 14-15).
The arguments have been considered but are not persuasive. The instant specification describes that capturing cell-free methylated DNA were known (p. 1, 7 and 17) and were a basis for the present methods. See also, Van De Voorde (Mutation Research. 2012. 751:304-325). Furthermore, the concept of adding “filler DNA”, which encompasses adding in exogenous DNA to a sample, was routine in the context of MeDIP-seq assays, which are the general assays the present claimed methods are based on. See Zhao (Cellular Reprogramming. 2014. 16(3):175-184); Staunstrup (Clinical Epigenetics. 2016. 8:Article Number 81); Lisanti (Epigenetics. 2012. 7(6):615-625). It was also routine to add “filler DNA” into a sample having low levels, including whole blood which contains cell-free DNA. See Leontiou (PLoS ONE. 2015. 10(8):e0135058); and Staunstrup.
The Remarks argue the claimed methods are an improvement to the field by adding filler DNA to DNA samples, in ensures greater than 99% recovery of methylated DNA regions and less than 1% recovery of unmethylated DNA regions (p. 15).
The arguments have been fully considered but are not persuasive. The arguments cite p. 18, lines 18-22 of the current specification to support the position that the method represents an improvement. The claims are not commensurate in scope with the embodiment described on p. 18. The instant specification describes adding “Filler + Controls” to cfDNA to bring the total to 100 ng, rather than adding 100 ng of only Filler to cfDNA. The “controls” represent methylated and unmethylated DNA controls from A. thaliana. The amount of “Filler” DNA or what constitutes the “Filler” DNA is not described. In other sections of the specification, for example on p. 22 and 23, the “filler” DNA is described as lambda DNA, but it is unclear if the “Filler” mentioned on p. 18 is the same lambda DNA. It is further noted that the “filler” DNA described on page. 22, is very similar to that used by Taiwo as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim refers to “identifying the presence of DNA from cancer cells”. The reference lacks proper antecedent basis in view of the amendments to claim 1 deleting the step of “identifying the presence of DNA from cancer cells”. Claim 27 depends from claim 26 and is rejected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 30, the claim depends from claim 29 and requires the computer processing is “restricted from genome-wide to specific regulatory regions”. Claim 29 requires the computer processing to be carried out genome-wide. Because claim 30 is restricted to specific regulatory regions rather than genome-wide, claim 30 does not require all the elements of claim 29.
Claim 31 depends from claim 30 and is rejected for the same reason.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 21, 25-27, 29, 31, 33 and 39-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Carvalho (WO 2017/190215; filed 5/3/2017; priority claim to 5/3/2016; cited on the 5/5/2022 IDS).
The following are new rejections in view of the broadening amendments of the claims.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 33, De Carvalho teaches a method encompassed by parts (a) through (d) in Figure 2.
The results are analyzed by computer processing (p. 19).
The amount of “filler DNA” added was less than 100 ng because the total amount of DNA was increased to 100 ng using “filler DNA” (p. 16).
See also, claims 1 and 5.
Regarding claim 2, De Carvalho teaches the sample is plasma (p. 9).
Regarding claim 9, De Carvalho teaches the sample has less than 100 ng of cell-free DNA (p. 37, claim 3).
Regarding claim 10, De Carvalho teaches the filler DNA comprises 10% methylated DNA (p. 37, claim 4).
Regarding claim 11, De Carvalho teaches the first amount of fills is 30 to 100 ng (p. 37, claim 5).
Regarding claim 21, De Carvalho teaches immunoprecipitating the cell-free DNA using an antibody (p. 38, claim 15).
Regarding claim 25, De Carvalho teaches adding a second amount of control DNA (p. 38, claim 18).
Regarding claims 26 and 27, De Carvalho teaches using the method with a step of identifying the presence of cell-free DNA from cancer cells (p. 38, claim 21).
Regarding claim 29, De Carvalho teaches the genome wide analysis of methylation (p. 2 and 8).
 Regarding claim 31, De Carvalho teaches the analysis of CpG islands (p. 1), which would also be part of a genome wide analysis of methylation (p. 2 and 8).
Regarding claims 39 and 40, De Carvalho teaches the amount of methylation DNA filler is 15% to 30% (p. 37, claim 4).
Regarding claim 41, De Carvalho teaches the first amount of fills is 50 to 100 ng (p. 37, claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-11, 21, 25-32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Taiwo (Nature Protocols. 2012. 7(4):617; cited on the 2/21/2020 IDS).
Regarding claim 1, 26, 33 and 38, Chiu teaches providing a sample of cell-free DNA from a subject and determining methylation patterns and levels (para. 4). Chiu further teaches that methylation immunoprecipitation followed by sequencing may be used to determine methylation patterns and levels (para. 99). These teachings are encompassed by the full scope of parts (c) and (d).
Chiu teaches comparing methylation patterns and levels determined from the sample of cell-free DNA to the methylation patterns and levels within candidate tissue types (para. 5). The candidate tissue types include tumors and heathy cells (para. 53 and 58), which would be from and representative of healthy and cancerous individuals.
Chiu teaches the method and analysis is carried out on a computer (para. 89) as encompassed by part (e).
Regarding claim 2, Chiu teaches the sample is from the plasma, which is from the blood of the subject (para. 4).
Regarding claim 6, Chiu teaches the methylation patterns and levels of methylation in candidate tissue types from tumors and healthy cells are differentially methylated in the sense that that are specific to tumors or healthy cells, and thus can differentiate between them (para. 58, 137 and 373).
Regarding claims 7-8, Chiu teaches the use of sets of methylation markers that are specific to different candidate tissues (para. 108-165). 
Given that Chiu is interested in cell-free DNA samples, such as plasma, it would have been prima facie obvious to the ordinary artisan to limit the markers to those that are routinely identified within cell-free DNA samples from plasma. This would focus the assay to regions relevant to the particular sample, thus simplifying the assay process and reducing materials and time needed for the analysis as only informative sites would be screened.
Regarding claims 27-28, Chiu teaches detecting copy number aberrations and rearrangements (para. 8, 72, 137), which differentiates the subtype of the cancers.
Regarding claims 29, Chiu teaches the markers analyzed are spread across genome and compared in order to determine a copy number aberration (para. 137).
Regarding claims 30-31, Chiu teaches the markers compared are CpG islands and CpG shores (para. 56 and 134). 
While Chiu teaches the above methods and suggests using methylation immunoprecipitation followed by sequencing, Chiu does not specifically teach steps (b) to (d) of claim 1 or (a) to (c) of claims 33, the amount of cell-free DNA of claim 9, the filler DNA composition used in claims, 1, 10-11 or the antibody used in claim 21.
However, Taiwo demonstrates that methylation immunoprecipitation followed by sequencing was well-known prior to the work of Chiu.
Regarding claims 1, 9, 10, 11, 21, 39, 40 and 41, Taiwo teaches adding custom-methylated controls as filler DNA to the prepared library (p. 620, MeDIP).
Taiwo teaches capturing the methylated DNA using antibodies directed against methylated cytosine (Fig. 3; and p. 617, Protocol development).
Taiwo teaches sequencing the captured methylated nucleic acids (Fig. 3).
Taiwo further teaches the method is optimized to work with as little as 50 ng DNA, making it applicable to a much wider range of samples and studies (p. 617, Protocol development). 
Taiwo teaches adding lambda spike cocktail in a 3 ul volume from a 0.2 uM stock “each” (Box 3). The Remarks assert that this leads to adding 0.6 picomoles of the lambda spike cocktail.
The Remarks use a formula to determine the amount in nanograms of the “lambda spike-in DNA cocktail” on p. 17. The formula used for a single stranded DNA polynucleotide is:
MW = (A*313.2)+(T*304.2)+(C*289.2)+(G*329.2) = g/mole.
It is the Examiner’s position that the sequence of the amplicons described in Table 2 should be used in the formula and not the primers used in the calculations described in the Remarks. The Examiner’s position is based on the fact that the amplicons are subjected to treated with a methyltransferase (Box 1 – step 7) and that these treated along with one untreated are combined to make the lambda spike-in DNA cocktail.
The amplicons are generated from the following primer pairs: 1CpG_F/1CpG_R; 5CpG_F/5CpG_R; 10CpG_F/10CpG_R; 15CpG_F/15CpG_R; 20CpG_L_F/20CpG_L_R; and 20CpG_S_F/20CpG_S_R. The amplicons produce the following amplicon sequences based on the alignment to NC_001416 as cited in the Table 2:
1CpG_F/1CpG_R
GAGGTGATAAAATTAACTGCTTAACTGTCAATGTAATACAAGTTGTTTGATCTTTGCAATGATTCTTATCAGAAACCATATAGTAAATTAGTTACACAGGAAATTTTTAATATTATTATTATCATTCATTATGTATTAAAATTAGAGTTGTGGCTTGGCTCTGCTAACACGTTGCTCATAGGAGATATGGTAGAGCC

5CpG_F/5CpG_R
CATGTCCAGAGCTCATTCGAAGCAGATATTTCTGGATATTGTCATAAAACAATTTAGTGAATTTATCATCGTCCACTTGAATCTGTGGTTCATTACGTCTTAACTCTTCATATTTAGAAATGAGGCTGATGAGTTCCATATTTGAAAAGTTTTCATCACTACTTAGTTTTTTGATAGCTTCAAGCCAGAGTTGTCTTTTTCTATCTACTCTCATACAACCAATAAATGCTGAAATGAATTCTAAGCGGAGATCGCCTAGTGATTTTAAAC

10CpG_F/10CpG_R
CTGACCATTTCCATCATTCCAGTCGAACTCACACACAACACCATATGCATTTAAGTCGCTTGAAATTGCTATAAGCAGAGCATGTTGCGCCAGCATGATTAATACAGCATTTAATACAGAGCCGTGTTTATTGAGTCGGTATTCAGAGTCTGACCAGAAATTATTAATCTGGTGAAGTTTTTCCTCTGTCATTACGTCATGGTCGATTTCAATTTCTATTGATGCTTTCCAGTCGTAATCAATGATGTATTTTTTGATGTTTGACATCTGTTCATATCCTCACAGATAAAAAATCGCCCTCACACTGGAGGGCAAAGAAGATTTCCAATAATCAGAACAAGTCGGCTCCTGTTTAGTTAC

15CpG_F/15CpG_R
ATGTATCCATTGAGCATTGCCGCAATTTCTTTTGTGGTGATGTCTTCAAGTGGAGCATCAGGCAGACCCCTCCTTATTGCTTTAATTTTGCTCATGTAATTTATGAGTGTCTTCTGCTTGATTCCTCTGCTGGCCAGGATTTTTTCGTAGCGATCAAGCCATGAATGTAACGTAACGGAATTATCACTGTTGATTCTCGCTGTCAGAGGCTTGTGTTTGTGTCCTGAAAATAACTCAATGTTGGCCTGTATAGCTTCAGTGATTGCGATTCGCCTGTCTCTGCCTAATCCAAACTCTTTACCCGTCCTTGGGTCCCTGTAGCAGTAATATCCATTGTTTCTTATATAAAGGTTAGGGGGTAAATCCCGGCGCTCATGACTTCGCCTTCTTCCCATTTCTGATCCTCTTCAAAAGGCCACCTGTTACTGGTCGATTTAAGTCAACCTTTACCGCTGATTCGTG

20CpG_L_F/20CpG_L_R;
GAGATATGGTAGAGCCGCAGACACGTCGTATGCAGGAACGTGCTGCGGCTGGCTGGTGAACTTCCGATAGTGCGGGTGTTGAATGATTTCCAGTTGCTACCGATTTTACATATTTTTTGCATGAGAGAATTTGTACCACCTCCCACCGACCATCTATGACTGTACGCCACTGTCCCTAGGACTGCTATGTGCCGGAGCGGACATTACAAACGTCCTTCTCGGTGCATGCCACTGTTGCCAATGACCTGCCTAGGAATTGGTTAGCAAGTTACTACCGGATTTTGTAAAAACAGCCCTCCTCATATAAAAAGTATTCGTTCACTTCCGATAAGCGTCGTAATTTTCTATCTTTCATCATATTCTAGATCCCTCTGAAAAAATCTTCCGAGTTTGCTAGGCACTGATACATAACTCTTTTCCAATAATTGGGGAAGTCATTCAAATCTATAATAGGTTTCAGATTTGCTTCAATAAATTCTGACTGTAGCTGCTGAAA

and
20CpG_S_F/20CpG_S_R
CGATGGGTTAATTCGCTCGTTGTGGTAGTGAGATGAAAAGAGGCGGCGCTTACTACCGATTCCGCCTAGTTGGTCACTTCGACGTATCGTCTGGAACTCCAACCATCGCAGGCAGAGAGGTCTGCAAAATGCAATCCCGAAACAGTTCGCAGGTAATAGTTAGAGCCTGCATAACGGTTTCGGGATTTTTTATATCTGCACAACAGGTAAGAGCATTGAGTCGATAATCGTGAAGAGTCGGCGAGCCTGGTTAGCCAGTGCTCTTTCCGTTGTGC

Using the website: biotools.nubic.northwestern.edu/OligoCalc.html#helpMW, the examiner calculated the molecular weights of the double-stranded amplicons produced from the primer pairs as being:
1CpG_F/1CpG_R = 121,564.6 g/mol;
5CpG_F/5CpG_R = 166,666.9 g/mol;
10CpG_F/10CpG_R = 222,279.9 g/mol;
15CpG_F/15CpG_R = 285,318.5 g/mol;
20CpG_L_F/20CpG_L_R = 306,322.20 g/mol; and 
20CpG_S_F/20CpG_S_R = 169,797.1 g/mol.
Relying on the calculations of the Remarks in which the molecular weight is multiplied by 0.6 pmoles (p. 17), the following amounts of each amplicon are added to the incubation:
1CpG_F/1CpG_R = 72.9388 nanograms;
5CpG_F/5CpG_R = 100 nanograms;
10CpG_F/10CpG_R = 133.668 nanograms;
15CpG_F/15CpG_R = 171.191 nanograms;
20CpG_L_F/20CpG_L_R = 183.793 nanograms; and 
20CpG_S_F/20CpG_S_R = 101.878 nanograms.
Based on the above amounts, the amount of the amplicons from the 1CpG_F/1CpG_R, 5CpG_F/5CpG_R and 20CpG_S_F/20CpG_S_R primer pairs each satisfy the claim element of “a first amount of filler DNA” added to the sample as described in part (b) of claim 1 and 33. The amount of the methylated DNA in these filler DNAs are 0.5%, 4.0% (e.g. “about 5%) and 14.6%, respectively.
Regarding claim 25, Taiwo teaches adding unmethylated DNA as a control (p. 623, Box 1; and p. 620, MeDIP).
It would have been prima facie obvious to the ordinary artisan at the time of filing to have utilized the MeDIP-seq steps of Taiwo in the method of Chiu which is compatible with methylation immunoprecipitation followed by sequencing. One would have been motivated to use the MeDIP-seq steps of Taiwo because the method is optimized to work with as little as 50 ng DNA, making it applicable to a much wider range of samples and studies. Given the low amount of cell-free DNA in the samples of Chiu, the method of Taiwo, designed to work with low DNA concentrations, is an attractive approach. The modification has a reasonable expectation of success because Chiu generally describes the use of methylation immunoprecipitation followed by sequencing of cell-free DNA and Taiwo teaches such a method.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2016/0017419 A1; previously cited) in view of Taiwo (Nature Protocols. 2012. 7(4):617; cited on the 2/21/2020 IDS) as applied to claim 1 above, and in further view of McClelland (US 2011/0236903 A1; previously cited).
Regarding claims 3-5, the combination of Chiu and Taiwo renders obvious the elements of claim 1 as required by claims 3-5.
Chiu is silent regarding the elements of claims 3-5.
However, McClelland demonstrates what was known in the field regarding the deconvolution of biomarkers within a mixed sample, such as that of interest to Chiu.
Regarding claims 3-5, McClelland teaches that classifiers used in deconvolution analyses include support vector machine based classifiers (para. 594).
It would have been prima facie obvious to the ordinary artisan to have modified the method of Chiu by incorporating well-known classifier models, such as support vector machine based classifiers demonstrated by McClelland. The modification has a reasonable expectation of success as implementing support vector machine classifiers is within the ability of the ordinary artisan and the modification involves implementing a well-known classier into the general teachings of Chiu.

Response to the traversal of the 103 rejections
	The Remarks argue Chiu does not teach or disclose the recited element of “(b) adding a first amount of filler DNA to a sample of cell-free DNA obtained from the subject, wherein at least the portion of the filler DNA is methylated, and therein the first amount of the filler DNA is from about 20 nanograms (ng) to about 100 ng” (p. 16). The Remarks argue the calculations used by the Examiner are incorrect and provides calculations using the primer sequences  provided in Table 2 of Taiwo (p. 16-18). The Remarks conclude based on their calculations that the amount of any given lambda spike-in DNA sequence would have been significantly and substantially lower than the amount of filler DNA recited in amended claim 1 (p. 18).
	The arguments have been fully considered but are not persuasive. The Examiner’s position is detailed above, which is that the amplicons produced by the primer pairs of Table 2 should be used to calculate the amount of “filler DNA” taught by Taiwo and not the primer sequences. Using the data corresponding to the amplicons results in “first amounts of filler DNA” encompassed by part (b) of amended claims 1 and 33.
	Furthermore, even if the calculated amounts of primers added as determined by the Remarks are correct, the Examiner finds that the teachings of Taiwo are still encompassed by the claims. The set of primers added to the incubation in total encompasses at least 20 ng of filler DNA. The Remarks demonstrate that 2 of the 12 primers have a total of 8.39 ng of DNA, e.g. 3.71 ng of 1CpG_qPCR_F + 4.68 ng of 20CpG_S_F. Adding the amounts of the other 10 primers would push the total nanograms over 20 but be less than 100 nanograms.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-11, 21, 25-31, 33 and 39-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,078,475 B2 in view of Chiu (US 2016/0017419 A1) and/or McClelland (US 2011/0236903 A1).
The following are new rejections in view of the broadening amendments of the claims.
The breadth of the present claims is sufficiently broad to encompass the elements of the ‘475 patent.
The claims differ in that the ‘475 claims do not require a step of “computer processing” as well as elements some dependent claims.
However, Chiu and/or McClelland teach such elements were known in the field and typically used in the context of MeDIP assays, such as those described by the ‘475 claims and the present claims.

Claims 1-3, 5-11, 21, 25-31, 33 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-20 of copending Application No. 17/353,756 in view of Chiu (US 2016/0017419 A1) and/or McClelland (US 2011/0236903 A1).
The following are new rejections in view of the broadening amendments of the claims.
The breadth of the present claims is sufficiently broad to encompass the elements of the ‘756 claims.
The claims differ in that the ‘756 claims do not require a step of “computer processing” as well as elements some dependent claims.
However, Chiu and/or McClelland teach such elements were known in the field and typically used in the context of MeDIP assays, such as those described by the ‘756 claims and the present claims.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 5-11, 21, 25-31, 33 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-10, 14-20 and 27-29 of copending Application No. 16/760,522 in view of Chiu (US 2016/0017419 A1) and/or McClelland (US 2011/0236903 A1).
The following are new rejections in view of the broadening amendments of the claims.
The breadth of the present claims is sufficiently broad to encompass the elements of the ‘522 claims.
The claims differ in that the ‘522 claims do not require a step of “computer processing” as well as elements some dependent claims.
However, Chiu and/or McClelland teach such elements were known in the field and typically used in the context of MeDIP assays, such as those described by the ‘522 claims and the present claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634